El Juey Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Eneri de Jesús y su esposo Manuel Carvajal arrendaron a la Drug Co. of Porto Eico, Inc., una finca urbana por el término de cuatro años a partir del primero de mayo de 1929, siendo prorrogable el contrato por tres años más si la arren-dataria notificaba por escrito a los propietarios, con noventa días de antelación a la fecha del vencimiento de tales cuatro años, de su intención y deseo de ejercitar dicha prórroga. El canon de arrendamiento de dicho contrato se fijó en la suma de $300 mensuales. La demandada no hizo uso de su dere-cho a- prorrogar el contrato, según alegan los demandantes, quienes basan la presente acción en el vencimiento de dicho contrato.
Excepcionada la demanda y desestimada la excepción por la corte inferior, la demandada en su contestación negó que el término de cuatro años fijado en el contrato venciera en mayo primero de 1933, y alegó como oposición que el con-trato fué prorrogado por convenio de las partes y que en *644virtud de dicho convenio la demandada ocupa la finca arren-dada por un canon mensual de $300 pagaderos el día último de cada mes.
Celebrada la vista de este caso la corte dictó sentencia declarando con lugar la demanda y condenando a la deman-dada a dejar a la libre y expedita disposición de los deman-dantes la finca urbana objeto del desahucio. De esta sen-tencia interpuso la demandada recurso de apelación y ahora comparecen los demandantes solicitando su desestimación por motivos de frivolidad y porque la demandada no ha consig-nado en la corte inferior los cánones de arrendamiento que-so van venciendo durante el trámite de esta apelación.
Hemos leído detenidamente la opinión de la corte inferior unida a los autos, donde se transcriben varias cartas cruzadas entre los demandantes y la demandada, y si toda la prueba practicada se redujese a estas cartas y estuviésemos; en condiciones de pronunciar nuestro fallo con pleno cono-cimiento de las alegaciones y ele la evidencia aportada, acaso, résolveríamos favorablemente la cuestión de frivolidad plan-teada por los demandantes. Carecemos, sin embargo, del be-neficio de la prueba para resolver estas cuestiones. La trans-cripción de autos no ha sido elevada a este tribunal y la de-mandada, en una moción jurada por su abogado, afirma que ambas partes litigantes aportaron, en el acto del juicio, evi-dencia oral y escrita consistente en declaraciones de testigos y cartas cruzadas entre los litigantes, y que fundándose en tal evidencia se dictó la sentencia apelada, estando pendiente de aprobación por la corte inferior la transcripción de la evidencia para ser unida a los autos y elevada a este tribunal.
Alega la apelante que se propone demostrar que la de-mandada ocupaba la finca objeto de este litigio, mediante un contrato de mes por mes a un canon determinado y no a vir-tud del contrato primitivo en que se funda la demanda, que la sentencia no está sostenida por la prueba y que la impo-sición de costas a la demandada fue errónea, por no haberse *645probado ni aparecer de los autos que la misma fuese teme-raria o acreedora de ser castigada con la imposición de tales costas.
No habiéndose unido a los autos la transcripción de la evidencia debidamente autenticada, nos vemos obligados a de-sestimar la moción presentada por los demandantes, lamen-tando que no se nos baya colocado en condiciones de resolver la cuestión de frivolidad, por tratarse de una acción de desahucio que, por su carácter extraordinario y perentorio, reclama inmediata atención.
Se alega que no se han consignado en la secretaría del tribunal inferior los cánones de arrendamiento de mayo y junio de 1933. Según admiten los demandantes, la deman-dada prestó fianza de acuerdo con el artículo 12 de la ley de desahucio. Puede que no estén completamente desacertados los apelantes al alegar que la demandada ha debido ir de-positando estos cánones en la secretaría del tribunal según se han ido venciendo, pero la verdad es que la acción ejerci-tada no se basa en falta de pago del canon convenido y que la demandada ha prestado una fianza para sostener su ape-lación de acuerdo con el artículo mencionado de la ley de desahucio.

Debe declararse sin lugar la moción solicitando la deses-timación del recurso.